Case: 19-13655   Date Filed: 02/11/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13655
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:06-cr-00021-RH-CAS-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                  versus


GANGSTA`KO-LOFF BISHOP GOSPIDON,
a.k.a. DERRICK JOHNSON,


                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 11, 2020)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 19-13655        Date Filed: 02/11/2020       Page: 2 of 4


       Gangsta Gospidon, proceeding pro se, appeals the district court’s grant of his

request for a sentence reduction, pursuant to the First Step Act of 2018. He

contends the district court erred in reducing his total sentence because the court

miscalculated his guideline range. Gospidon also argues that his attorney, during

his 2006 sentencing hearing, was ineffective for failing to object to drug quantities

attributable to him and that his felon in possession of a firearm conviction should

be reversed in light of Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191

(2019). The government has moved for summary affirmance as to Gospidon’s first

contention and argues that this Court lacks jurisdiction to consider Gospidon’s

latter contentions. We grant the government’s motion and summarily affirm on

that first contention, and conclude that we lack jurisdiction over Gospidon’s latter

contentions.1

       Summary disposition is appropriate where a party’s position “is clearly right

as a matter of law so that there can be no substantial question as to the outcome of

the case, or where, as is more frequently the case, the appeal is frivolous.”

Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).2


1
  We do not discuss these latter contentions further, as they were never raised in the context of
Gospidon’s motion for a reduction in his total sentence—nor could they have been—and they are
not noticed in Gospidon’s notice to appeal. See Barfield v. Brierton, 883 F.2d 923, 930 (11th
Cir. 1989). Additionally, these contentions would be more properly raised in a 28 U.S.C. § 2255
motion, not an appeal challenging the district court’s grant of a sentence reduction. See Darby v.
Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005) (per curiam).
2
  In Bonner v. City of Prichard, we adopted as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981. 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                2
               Case: 19-13655      Date Filed: 02/11/2020    Page: 3 of 4


      Under the First Step Act, a court may, but is not required to, reduce

sentences for qualifying offenses as if the Fair Sentencing Act was in effect at the

time the defendant committed the covered offense. Pub. L. No. 115-391,

§ 404(b)–(c), 132 Stat. 5194, 5222 (2018).

      The 2005 career offender guidelines provide that if a defendant is a career

offender and is convicted of an 18 U.S.C. § 924(c) offense along with other

offenses, the minimum guideline range is 360 months to life if no reduction for

acceptance of responsibility was included. U.S.S.G. § 4B1.1(c)(2)–(3).

      The district court did not err in granting Gospidon’s motion for a sentence

reduction under the First Step Act. For one, the First Step Act does not explain

that the district court must recalculate a defendant’s guideline range for purposes

of a sentence reduction under it. But even assuming the district court was

supposed to recalculate Gospidon’s guideline range, and assuming the district court

calculated a higher-than-correct range based on the § 4B1.1(c)(2)(A) formula, we

still see no error. This is because the district court stated that it was going to treat

Gospidon’s guideline range as the lower calculation of 360 months to life.

Gospidon does not indicate that his guideline calculation should be lower; nor

could he—the district court used the lowest possible applicable guideline range.

See § 4B1.1(c). The court subsequently reduced his total sentence by 12 years

from 444 months to 300 months. Gospidon does not otherwise explain why his


                                            3
              Case: 19-13655    Date Filed: 02/11/2020   Page: 4 of 4


new 300-month sentence should have been lower, and thus fails to show that the

court erred in some way.

      Accordingly, because the government’s position is clearly correct as a matter

of law, we GRANT its motion for summary affirmance of the district court’s order

granting Gospidon’s motion to reduce his sentence and DENY as moot its motion

to stay the briefing schedule. We also DISMISS this appeal as it pertains to

Gospidon’s arguments concerning the ineffective assistance of his counsel and

whether his felon-in-possession-of-a-firearm charge should be vacated.




                                         4